Title: To Thomas Jefferson from Edmund Charles Genet, 4 July 1797
From: Genet, Edmond Charles
To: Jefferson, Thomas


                    Long Island, 4 July 1797. Stirred from his present tranquil life by a speech Giles made in Congress on 25 May, which blamed Genet for rude conduct toward the executive and for attempting to appeal directly to the American people, Genet responds not to Giles but to TJ, who has been his principal accuser and was the person through whom the government primarily dealt with him when he was minister plenipotentiary. He knows that TJ, as U.S. minister  to France, himself meddled in the internal affairs of France by helping to incite the overthrow of the monarchy but then blocking any efforts to replace it with a genuine stable government of the people. He knows that TJ also corresponded with Mazzei and others whom Genet presumes played a role in the destruction of Poland. Recounting his posting to the U.S. and the subsequent events, he notes that very early on he became suspicious, from the attention given to the Proclamation of Neutrality, that the U.S. government did not really want a renewed relationship with France. With time TJ confided to Genet that Washington was under the influence of aristocrats and the British, and that supporters of republican France no longer had any voice in the government. For his part Genet was always candid about the interests and intentions of the French Republic and instructed his subordinates to say nothing that would even appear to constitute interference in internal political affairs. The expression of the sentiments of the American people, which took the form of support for the democratic societies, was spontaneous and not the result of any action by Genet. Nevertheless it frightened the executive, including TJ, who represented to Washington that Genet was circumventing him to appeal directly to the people. TJ probably did this to protect the administration’s influence of office, and the speculative opportunities it presented, all of which seemed threatened by Genet’s devotion to the cause of liberty. On his own initiative Genet managed to see Washington in person, but without any evident result, and through American influence on Robespierre, who sought to emulate in France the American model of a despotism nominally based on popular will, Genet was replaced by Citizen Fauchet. He would have been executed if Washington had complied with France’s request for his arrest. Instead he withdrew to a quiet life of reflection and farming, and regrets that TJ did not do the same after playing his role in securing American independence. If TJ had done that, France might have had a peaceful transition of government from monarchy to democracy without regicide and terror, the French Republic would be powerful and respected in Europe without the loss of many lives, and the United States would not have earned itself the resentment of France, Spain, other nations, and even William Pitt, who despises the United States and draws closer to it only the better to destroy it. Genet believes that Adams has a good opportunity for successful negotiation with France, for although Adams has written in support of monarchy and aristocracy, the good republicans of France understand his position, which is not the deceptive and weak “demi Républicanisme” of the preceding administration. The accusation that Genet made a direct appeal to the American people and treated Washington with anything less than proper respect is an artifice and a lie. Genet met his downfall acting in France’s behalf, yet also through the actions of the French government, and he believes that France and the United States together owe him reparations at least comparable to the outrages they inflicted on him.
                